Exhibit 99.4 NOTICE OF SPECIAL MEETING OF CANETIC UNITHOLDERS to be held Wednesday, January 9, 2008 and NOTICE OF PETITION TO THE COURT OF QUEEN'S BENCH OF ALBERTA and INFORMATION CIRCULAR and PROXY STATEMENT with respect to a PLAN OF ARRANGEMENT involving CANETIC RESOURCES TRUST, PENN WEST ENERGY TRUST, CANETIC RESOURCES INC., CANETIC APF LIMITED PARTNERSHIP, CANETIC SASKATCHEWAN TRUST, CANETIC SR PARTNERSHIP, TREND ENERGY INC., 1167, 1141, 990009 ALBERTA INC., PENN WEST CANETIC ACQUISITION LTD.,PENN WEST PETROLEUM, PENN WEST PETROLEUM LTD., TROCANA RESOURCES INC., CERTAIN OTHER INDIRECT WHOLLY-OWNED SUBSIDIARIES OF CANETIC RESOURCES TRUST AND PENN WEST ENERGY TRUST, AND CANETIC UNITHOLDERS November 30, 2007 The deadline for the receipt of proxies for the Meeting is 4:30 p.m. (Calgary time) on Friday, January 4, 2008. * FOR ASSISTANCE, PLEASE SEE THE BACK COVER OF THIS INFORMATION CIRCULAR * TABLE OF CONTENTS LETTER TO CANETIC UNITHOLDERS i NOTICE OF SPECIAL MEETING OF CANETIC UNITHOLDERS iv NOTICE OF PETITION v INFORMATION CIRCULAR AND PROXY STATEMENT 1 GLOSSARY OF TERMS 7 CONVENTIONS 14 ABBREVIATIONS 14 CONVERSIONS 14 SUMMARY INFORMATION 15 BACKGROUND TO AND REASONS FOR THE ARRANGEMENT 29 THE ARRANGEMENT 31 CERTAIN CANADIAN FEDERAL INCOME TAX CONSIDERATIONS 56 UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 63 PRO FORMA INFORMATION OF PENN WEST AFTER GIVING EFFECT TO THE ARRANGEMENT 66 INFORMATION CONCERNING PENN WEST 87 INFORMATION CONCERNING CANETIC 93 GENERAL PROXY MATTERS 99 Appendix A - Arrangement Resolution A-1 Appendix B - Interim Order B-1 Appendix C - Arrangement Agreement C-1 Appendix D - Canetic Fairness Opinion D-1 Appendix E - Penn West Pro Forma Financial Statements E-1 Appendix F - Section 191 of the Business Corporations Act (Alberta) F-1 Appendix G - Auditors' Consents G-1 NOTICE TO NON-REGISTERED HOLDERS OF CANETIC UNITS These securityholder materials are being sent to both registered and non-registered owners of the securities. If you are a non-registered owner and Canetic or its agent has sent these materials directly to you, your name and address and information about your holdings of securities have been obtained in accordance with applicable securities regulatory requirements from the intermediary holding on your behalf. November 30, 2007 Dear Canetic Unitholders: You are invited to attend a special meeting (the "Meeting") of holders ("Canetic Unitholders") of trust units ("Canetic Units") of Canetic Resources Trust ("Canetic"), to be held in the Ballroom of the Metropolitan Conference Centre, 333 - 4th Avenue S.W., Calgary, Alberta at 9:00 a.m.(Calgary time) on Wednesday, January 9, 2008.At the Meeting, you will be asked to consider, among other things, a proposed arrangement (the "Arrangement") involving Canetic, Canetic Resources Inc. ("CRI"), Penn West Energy Trust ("Penn West"), Penn West Petroleum Ltd. ("PWPL"), the Canetic Unitholders and certain other parties.
